
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(ccc)


AMENDMENT NUMBER ONE
TO
SUPERIOR TELECOM INC.
STOCK COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(AMENDED AND RESTATED EFFECTIVE AS OF JULY 1, 2001)

        WHEREAS, Superior TeleCom Inc. (the "Company") maintains the Superior
TeleCom Inc. Stock Compensation Plan for Non-Employee Directors (Amended and
Restated Effective as of July 1, 2001) (the "Plan");

        WHEREAS, pursuant to Article X of the Plan, the Board of Directors of
the Company (the "Board") may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan; and

        WHEREAS, the Board desires to amend the Plan, effective as of January 1,
2003.

        NOW, THEREFORE, pursuant to Article X of the Plan, the Plan is hereby
amended, effective as of January 1, 2003, as follows:

        1.    Section 5.1(a) of the Plan is amended by adding the following
language at the end thereof to read as follows:

"Notwithstanding the foregoing, effective as of January 1, 2003, the Company
shall not pay any portion of a Non-Employee Director's Retainer Fees in the form
of Deferred Stock or Stock Options and the Non- Employee Director shall not be
permitted to elect to receive payment of any portion of Retainer Fees in the
form of Deferred Stock or Stock Options."

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(ccc)

